IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs January 10, 2017

        GREGORY D. VALENTINE, SR. v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Sumner County
                     No. 298-2014       Dee David Gay, Judge
                     ___________________________________

              No. M2016-00854-CCA-R3-PC – Filed February 23, 2017
                     ___________________________________


Gregory D. Valentine, Sr., (“the Petitioner”) entered a “best interest” plea to twenty
counts of identity theft, six counts of criminal simulation, and one count each of forgery,
theft of property valued between $10,000 and $60,000, and money laundering. The
Petitioner received an effective sentence of twelve years and eight months; he was
ordered to serve thirty-two months with a seventy-five percent release eligibility in the
county jail and ten years with a thirty percent release eligibility on probation. The
Petitioner filed three pro se motions to set aside his guilty pleas, which the trial court
summarily denied. The Petitioner appealed, and this court reversed and remanded for a
hearing on the motions to set aside the Petitioner‟s guilty pleas. On remand, the trial
court denied the Petitioner‟s motions. The Petitioner appealed, and this court affirmed
the trial court‟s denial. The Petitioner then filed a petition for post-conviction relief,
which the post-conviction court summarily denied. The Petitioner appealed the denial,
and this court reversed and remanded for a hearing on the issue of ineffective assistance
of counsel. After this court remanded this case, the Petitioner filed a motion to recuse,
which the post-conviction court denied after a hearing. The post-conviction court held an
evidentiary hearing on the Petitioner‟s petition for post-conviction relief and denied
relief. On appeal, the Petitioner argues that the post-conviction court erred in denying
post-conviction relief and by denying his motion to recuse. After a thorough review of
the record and applicable case law, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and ROBERT W. WEDEMEYER, J., joined.

Jordan M. Sluder, Madison, Tennessee, for the appellant, Gregory D. Valentine, Sr.
Herbert H. Slatery III, Attorney General and Reporter; Zachary T. Hinkle, Assistant
Attorney General; Ray Whitley, District Attorney General; and Thomas Dean, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                      OPINION

                       I. Factual and Procedural Background

                           Guilty Plea Submission Hearing

       During the plea colloquy, the State summarized the facts supporting the
Petitioner‟s best interest plea as the following:

             The facts stem from events on the 30th of September, 2009[,]
      in Hendersonville, Tennessee. At that time, one of the Bank of
      America branches called Hendersonville Police Department, said
      they had in the bank at that moment a member of a fraud ring who
      had perpetrated identity theft. She was in the bank at that time.
      Ultimately, they reported that she was leaving the bank and fleeing
      the premises.

             Hendersonville Police Department Officers were actually
      driving by the bank at that time; they saw the woman fleeing the
      bank. Then they heard the call almost immediately. They turned
      around; they saw the woman get into a van containing, counting her,
      six individuals. It was a rental van out of California.

              The police began an investigation at that time to determine
      who she was. She said she was Gail Shapiro, which is the name on
      the identification that she had presented to the Bank of America.
      The other defendants, all the others in the van, supported that story
      that they had just picked her up. They didn‟t know her.

            ...

            What we have is on the 30th, Maurice Reed went into a bank
      in Hendersonville at about 9:30 in the morning, started an account
      under the name of Greg Shapiro. He then went to the Madison
      branch at about 10:30, 10:15 . . . ; Bank of America made a transfer
      from the real Greg Shapiro‟s account to the bogus Greg Shapiro
      account he had just created, transferred $16,000, [and] withdrew
                                         -2-
$7,500. Then [he returned to] the van, and he went back to
Hendersonville later that day. They withdrew another $7,500 from a
different branch of Bank of America.

       And then around 2:00 in the afternoon, with all six
individuals in the van, Yolanda Carter went into the Bank of
America, attempted to start an account under the name of Gail
Shapiro. The bank got wise [and] called Hendersonville. . . .

        Based on that information and the numerous false
identifications that were . . . later found in the van, and the many
scraps of paper in the van with bank account holder‟s names, social
security numbers, account number[s], date of birth, sometimes
mother‟s maiden name[,] that sort of information that led to the
charges before the Court.

        [The Petitioner was charged with] [c]riminal [s]imulation for
the fake [identifications,] [i]dentity [t]heft for the information on the
many pieces of paper regarding the individual account holders[,]
[f]alse [r]eport for saying that the defendant who was later
determined to be Yolanda Carter was Gail Shapiro[,] [t]heft over
$10,000 relating to the $15,000 that was removed from Greg
Shapiro‟s bank account[,] [f]orgery for Maurice Reed signing the
name of Gregory Shapiro on the bank documentation to open the
false bank account that morning in Hendersonville, and identity theft
for his use of Greg Shapiro‟s name at that time, and one [i]dentity
[t]heft count for Yolanda Carter using Gail Shapiro‟s name . . . .

       There is a money laundering charge that is Money
Laundering by Promotion of a Criminal Enterprise by Reinvesting
Criminal Proceeds . . . under [Code section 39-14-]903(b) of the
money laundering [statute]. That is for the deposit of $100 that went
in to start the bogus account on that morning in the name of Greg
Shapiro. . . .

        [The Petitioner] according to the State‟s information is the
leader of this enterprise, at least the highest ranking person of the
enterprise that was in the van; therefore, we have made a different
offer to him than to the others.



                                     -3-
The trial court informed the Petitioner that a best interest plea “has the same effect
as a guilty plea or a guilty verdict by a jury.” The Petitioner stated that he had
graduated high school and he affirmed that he had signed the plea agreement. The
Petitioner also agreed that trial counsel had discussed the plea agreement and the
elements of the charged offenses with him and that he understood the plea
agreement. He stated that he was satisfied with trial counsel‟s representation. The
trial court informed the Petitioner of his right to plead not guilty and proceed to
trial, to subpoena witnesses in his defense, to cross-examine the State‟s witnesses,
to testify or not testify at trial, to be represented by an attorney, and to appeal. The
trial court accepted the Petitioner‟s best interest guilty plea and imposed the
sentence set out in the plea agreement. The trial court entered the judgments for
the Petitioner‟s convictions on October 14, 2010.

                             Motions to Set Aside Guilty Pleas

       The Petitioner thereafter filed three pro se motions to set aside his guilty pleas on
October 19-21, 2010. The trial court summarily denied the Petitioner‟s motions, and the
Petitioner appealed. On appeal, this court reversed and remanded for the trial court to
conduct a hearing on the motions, concluding that “[the Petitioner]‟s allegations are
sufficient to warrant an evidentiary hearing on his motion to withdraw the guilty pleas.”
State v. Gregory Darnell Valentine (Valentine I), No. M2010-02356-CCA-R3-CD, 2012
WL 3263117, at *1-2 (Tenn. Crim. App. Aug. 10, 2012), no perm. app. filed.

                       Hearing on Motions to Set Aside Guilty Pleas

       On September 28, 2012, the trial court conducted a hearing on the Petitioner‟s
motions to set aside his guilty pleas. The trial court found that the transcript of the guilty
plea submission hearing reflected that the Petitioner “made no complaints about his
pleas” and that “[the Petitioner‟s] plea[s] w[ere] voluntary and knowing, and in his
transcript he had no complaints against the attorney.” State v. Gregory D. Valentine
(Valentine II), No. M2012-02487-CCA-R3-CD, 2013 WL 4068607, at *4 (Tenn. Crim.
App. Aug. 13, 2013), perm. app. denied (Tenn. Dec. 12, 2013).

               [The Petitioner] testified that because he had filed his pro se motions
       to set aside his plea, he had remained in jail until the date of the evidentiary
       hearing, September 28, 2012, even though he would have been released in
       September 2011 pursuant to his judgments of conviction. . . . He also
       acknowledged that if the court granted his motions, he would start his cases
       anew. Moreover, [the Petitioner] acknowledged that if his motions were
       granted, then he would remain in confinement until trial unless he was able
       to post bond.
                                             -4-
               [The Petitioner] said he made the decision to file his first motion to
       set aside his pleas the same day he entered his best interest pleas . . . . He
       alleged in his first motion that his attorney had coerced him into entering
       his pleas by telling him that “it was going to be an all[-]white jury, [the trial
       judge] was mean, [and the judge] was going to give [him] [fifty] years.”
       He said that at the time he entered his pleas, he had been in jail for
       approximately thirteen months and had never told his attorney he wanted to
       plead guilty. He stated, “From the time I got locked up from September
       30th, 2009, my offer was always 30 years” but on “October 14th, [the offer]
       miraculously [was reduced] to two years or three years or something[.]”

Id. The Petitioner testified that trial counsel informed him that if he did not accept the
State‟s plea offer then trial counsel would write a letter to the Board of Professional
Responsibility explaining that trial counsel had represented the Petitioner to the best of
his ability. Id. at *4-5. The Petitioner stated that trial counsel “became belligerent” when
he did not accept the State‟s offer. Id. at *5. The Petitioner then explained that trial
counsel coerced him into pleading guilty by allowing his girlfriend, Takisha Johnson
(“co-defendant Johnson”), to meet with the Petitioner behind the sergeant‟s desk and kiss
him, before and after his guilty plea submission hearing. Id. He stated that co-defendant
Johnson asked him to plead guilty because she wanted to go home and be with her
children. Id. The Petitioner asserted that the sergeant “tried to intervene,” but trial
counsel “was, like, no, go ahead and let him . . . .” Id. The Petitioner also stated that trial
counsel offered to represent him for free in a federal prosecution for the same offenses.
Id. Additionally, “[the Petitioner] said he knew his co-defendants, Kevin Ross, Howard
Young, and [co-defendant] Johnson, were going „to go home‟ if he accepted the State‟s
offer.” Id.

       The Petitioner testified that “trial counsel told him not to ask any questions during
the plea submission hearing and to say „yes and no and get this over with and get out of
here as fast as possible.‟” Id. The Petitioner testified that he “was too scared to say
anything else besides go along with what [trial counsel] told [him.]” Id. The Petitioner
explained that he did not want to withdraw his motions to set aside his pleas because he
was not guilty of the offenses. Id. at *6.

     On cross-examination, the Petitioner made the following statements, as
summarized in Valentine II:

             [The Petitioner] admitted that even though he was a multiple
       convicted felon, he received a probationary sentence of ten years at thirty
       percent, which is the release eligibility percentage that someone with no
                                             -5-
       prior felonies receives. He also admitted that if convicted at trial on his
       charges, he would receive a substantial amount of time. . . .

               ...

               [The Petitioner] admitted that in addition to his complaint about trial
       counsel, he had also written letters complaining about the Sumner County
       justice system. The [trial] court took judicial notice of the fact that [the
       Petitioner] had filed a complaint with the Court of the Judiciary against the
       trial court. [The Petitioner] also admitted that he had five to seven prior
       felony convictions.

               In response to questioning from the trial court, [the Petitioner] stated
       that it was not in his best interest to accept the State‟s final offer of thirty-
       two months at seventy-five percent in confinement with ten years at thirty
       percent on probation even though he had initially been offered thirty years
       in confinement because he was innocent of the charges. He stated that he
       entered his best interest pleas because he “was psychologically abused,
       coerced[.]” . . .

               ...

              [The Petitioner] stated that he was able to file his first motion to set
       aside his pleas the same day he entered them “because [he] was no longer
       in the presence of [his] abusers.” He said that by “abusers” he meant trial
       counsel.

Id. at *6-7.

       Co-defendant Johnson testified that, when the Petitioner did not want to accept the
State‟s plea offer, she “was allowed to go to the sergeant‟s station first to try to talk to
him.” Id. at *7. She asked the Petitioner to accept the plea offer because she wanted to
go home and did not want to fight the charges. Id. Co-defendant Johnson met with the
Petitioner again after he was moved to a cell and again asked him to accept the State‟s
plea offer. Id. She explained that if the Petitioner did not accept the State‟s plea offer
then the other co-defendants would not be released. Id.

       Trial counsel testified that he had practiced criminal law since 1997 and had
represented “thousands” of defendants. Id. at *8. He explained that he met with the
prosecutor and the Petitioner “numerous times on this case.” Id. Trial counsel stated that
the prosecutor conveyed the plea offer of an effective sentence of twelve years and eight
                                             -6-
months before the Petitioner‟s court date and that he met with the Petitioner “in jail prior
to the plea date to convey the offer to him.” Id. Trial counsel “recalled meeting with [the
Petitioner] in the general population holding tank without [co-defendant] Johnson,” but
he “was unsure whose idea it was to have [co-defendant] Johnson talk to [the
Petitioner][.]” Id. As summarized in our opinion in Valentine II, trial counsel stated the
following regarding the timing of the Petitioner‟s acceptance of the plea:

       “[The Petitioner] gave me the impression . . . prior to his plea date that he
       would accept that offer [of thirty two months at seventy-five percent in
       confinement followed by ten years on probation]. The date of the plea, [the
       Petitioner] changed his mind. He did not want to accept that offer.” Trial
       counsel stated that the issue regarding the release of the co-defendants for
       time served was a part of the plea agreement and had been resolved prior to
       [the Petitioner]‟s plea date.

       Trial counsel stated that when [the Petitioner] changed his mind and
       rejected the offer, [co-defendant] Johnson was brought out to meet with
       him, and trial counsel observed this meeting. He stated, “I didn‟t want to
       hover. We were there for the purpose of-they wanted to discuss the plea,
       because we thought it was a done deal, and [co-defendant] Johnson did beg
       him to take it. She said, please, please take it. Her recollection of that is
       correct.” However, trial counsel stated that he did not remember “any of
       the kisses” between [the Petitioner] and [co-defendant] Johnson. He stated
       that [the Petitioner], after talking with [co-defendant] Johnson, decided to
       accept the State‟s offer.

Id. at *8-9. Trial counsel testified that he informed the Petitioner that the federal
government would not likely prosecute him for the offenses and that “he was so certain
that [the Petitioner] would not be federally prosecuted that he signed a document
promising to represent [the Petitioner] free of charge if any federal charges arose.” Id. at
*9. “Trial counsel denied making statements to [the Petitioner] about the trial judge and
about having an all[-]white jury[.]” Id. Trial counsel stated that the plea offer of an
effective sentence of twelve years and eight months “was the result of a compromise
between [the Petitioner] and the State[]” because “[the Petitioner] was willing to take a
probation offer, but he was looking for probation and [the State was] talking about 30
years.” Id. Trial counsel also stated that the Petitioner “insisted that a specific release
date be included in the plea agreement.” Id.

       The trial court found that “the transcript from the plea submission hearing
indicated that [the Petitioner]‟s plea was knowing and voluntary[.]” Id. The trial court
also found that the Petitioner‟s testimony was not “believable, credible[,] or truthful.” Id.
                                            -7-
at *10. The trial court specifically found that the Petitioner‟s testimony that trial counsel
informed him that he would receive an all-white jury and that the trial court was a “mean
judge” and would sentence the Petitioner to fifty years was “discredited by trial counsel”
and “unbelievable.” Id. The trial court also found that the Petitioner and co-defendant
Johnson‟s testimony that they kissed in the jail was “incredible and unbelievable[]” and
that co-defendant Johnson‟s testimony was not credible. Id. The trial court credited the
testimony of trial counsel and found that “[t]he testimony is clear that [the Petitioner]
gave an initial impression that he would take the offer after it was made.” Id. The trial
court found that “[a]lthough the [Petitioner] later changed his mind about the plea and
although he had an opportunity to talk to his girlfriend, he agreed to take it.” Id. The
trial court concluded that withdrawal of the Petitioner‟s guilty plea was not necessary to
prevent manifest injustice and denied the Petitioner‟s motions to set aside his plea. Id. at
*11. The Petitioner timely appealed. Id.

        On appeal, this court affirmed the trial court‟s denial of the Petitioner‟s motion to
set aside his guilty pleas. Id. at *14. The Petitioner then filed a timely petition for post-
conviction relief, arguing that his guilty pleas were involuntarily entered, his convictions
were based on a coerced confession, and he was denied the effective assistance of
counsel. Gregory D. Valentine v. State (Valentine III), No. M2014-00977-CCA-R3-PC,
2015 WL 274181, at * 5 (Tenn. Crim. App. Jan. 21, 2015), no perm. app. filed. The post-
conviction court summarily denied the petition on the grounds that (1) the Petitioner‟s
allegation that his convictions were based on a coerced confession was waived; and (2)
the Petitioner‟s allegations of ineffective assistance of counsel and involuntary guilty plea
was previously determined. Id. The Petitioner timely appealed. Id. On appeal, this
court reversed the post-conviction court‟s decision and remanded for a hearing on the
issue of ineffective assistance of counsel. Id. at *7. Additionally, this court held that “the
Petitioner‟s allegation of an involuntary plea was previously determined on direct appeal
and therefore may not be grounds for post-conviction relief[]” and that “the Petitioner‟s
claim that his convictions were based on a coerced confession is waived because the
Petitioner failed to raise this argument on direct appeal.” Id. (citing Tenn. Code Ann. §
40-30-106(g)-(h)).

                                 Motion to Recuse Hearing

       After this court issued its opinion in Valentine III and remanded for an evidentiary
hearing, the Petitioner filed a motion to recuse on May 8, 2015. At a hearing, the post-
conviction court noted that the Petitioner filed a complaint with the Court of the Judiciary
regarding the post-conviction court and that the Petitioner‟s complaint was dismissed on
October 21, 2011. The post-conviction court stated that “a complaint against the judge is
not a basis for recusal.” The post-conviction court found that “there [was] nothing in the
record at this particular time that would cause [the post-conviction court] to have any
                                            -8-
apprehension about [its] ability to preside fairly and impartially in this particular . . .
proceeding on a post-conviction relief [petition].” Further, the post-conviction court
found that “[t]here [was] nothing on the record that shows overbearingness or harshness
or bias or unfairness . . . .” On June 29, 2015, the post-conviction court entered an order
denying the Petitioner‟s motion to recuse.

                                 Post-Conviction Hearing

       At the post-conviction hearing, the post-conviction court admitted the transcripts
of the Petitioner‟s guilty plea submission hearing and the hearing on motions to set aside
guilty pleas as evidence. Sergeant Keith Bean with the Internal Affairs Division of the
Sumner County Sheriff‟s Department stated that he was unable to obtain any video
recording of the sergeant‟s desk in the Sumner County Jail from October 14, 2010,
because the video recording of that date had been recorded over. He also explained that
the Sumner County Jail did not allow contact between male and female inmates.

        Trial counsel testified that he represented the Petitioner on the underlying charges
in this case. Trial counsel stated that “from the beginning [the Petitioner] was insistent
that he was innocent of the charges, but he also authorized [trial counsel] to seek
negotiations with the State.” While trial counsel could not remember exactly when he
finalized the details of the plea offer with the prosecutor, he testified that he conveyed the
State‟s plea offer of an effective sentence of twelve years and eight months before the
Petitioner‟s guilty plea submission hearing. Trial counsel stated that the Petitioner
initially did not want to accept the State‟s plea offer, but the Petitioner later changed his
mind. Trial counsel did not remember whether it was his or the Petitioner‟s idea to have
the Petitioner meet with co-defendant Johnson before the Petitioner‟s guilty plea
submission hearing. Trial counsel stated that he was present during the Petitioner‟s
meeting with co-defendant Johnson “but [he] wasn‟t standing right next to them.” He
explained that “[he] allowed them to speak to each other and have some degree of
privacy, but there were deputies constantly around when that was going on.” Trial
counsel stated that co-defendant Johnson asked the Petitioner to accept the State‟s plea
offer, and the Petitioner agreed to accept the plea offer after their meeting.

       On cross-examination, trial counsel stated that he “would not have spent hours
negotiating with [the State] trying to enlist a plea agreement if [he] didn‟t have the
authority from [his] client to seek a plea agreement.” Regarding the terms of the
Petitioner‟s plea agreement, trial counsel stated that the Petitioner was “insistent on” a
specified release date and “that the [f]ederal [g]overnment not get involved in the case[]”
because the Petitioner was “concerned that if he pled, . . . there might be some sort of
federal charge[.]”

                                            -9-
        The Petitioner testified that he informed trial counsel that he wanted to go to trial
and that he “wasn‟t interested in [any] of the State‟s deals.” He stated that he met with
co-defendant Johnson three times on the date of his guilty plea submission hearing,
“on[c]e at the Sergeant‟s desk, on[c]e in the holding tank . . . , and on[c]e outside by the
little office.” The Petitioner stated that the purpose of meeting with co-defendant
Johnson was “to try and get [him] to take the plea.” He explained that he signed the plea
papers because several of his rights were violated and he “succumb[ed] to the pressure”
from trial counsel and co-defendant Johnson. The Petitioner stated that he wanted to go
to trial because he was innocent of the charges against him. He explained that he
informed the trial court during the plea colloquy that his plea was freely entered because
“[a]fter telling [his] attorney several times that [he] wasn‟t interested in this deal and
talking about the letter to the Board of Professional Responsibility, [trial counsel] just
kept stating that he [had] done the best job and [the trial court] was basically going to be
an all right judge and [he] would get 100 years . . . .” The Petitioner stated that he could
not recall why he had agreed to enter best interest pleas because he was emotional during
his plea submission hearing. He stated that, prior to his guilty plea submission hearing,
he had been incarcerated for thirteen months, during which he had not been allowed to
contact co-defendant Johnson.

        On cross-examination, the Petitioner testified that at the time of his arrest he was
working at a gardening service. The Petitioner agreed that the police found “thousands of
dollars” on the occupants of the van, including the Petitioner, and found fake I.D.s in the
van, but he explained that none of the fake I.D.s had his name on them. The Petitioner
stated that trial counsel never informed him of the State‟s plea offer and that he did not
recall asking trial counsel to negotiate for a specific release date. He explained that he
did not discuss any plea offers until the day of his guilty plea submission hearing and that
he informed trial counsel that he was not interested in the State‟s plea offers. The
Petitioner stated that he filed his first motion to set aside his guilty pleas on the same day
as the guilty plea submission hearing. He explained that he filed this motion “[a]s soon
as [he] got up out of the presence of . . . the person [he] was intimidated by, [trial
counsel]” and asserted that his motions were not related to the fact that his co-defendants
had received their time-served judgments. The Petitioner agreed that during the plea
colloquy he informed the trial court that his guilty pleas were voluntarily entered but
stated that he did not indicate to the trial court that he was being coerced to plead guilty
because he was “very emotional psychologically.”

        On April 13, 2016, the post-conviction court entered a written order denying the
petition for post-conviction relief. The post-conviction court credited the testimony of
trial counsel and noted that, at prior proceedings, it had not credited the testimony of co-
defendant Johnson. The post-conviction court noted that it had not credited the
Petitioner‟s testimony at prior proceedings and that it did not credit the Petitioner‟s
                                            - 10 -
testimony at the post-conviction hearing. The post-conviction court found that trial
counsel “did an excellent job of representing the [Petitioner] in this complicated case
with other defendants” and that he “adequately investigated the case, received discovery,
and talked with the prosecutor.” The post-conviction court found that the Petitioner
“controlled the terms of the settlement process, and the terms that [the Petitioner] wanted
in a settlement with the District Attorney‟s Office were incorporated into the settlement
agreement.” The post-conviction court found that the Petitioner had not carried his
burden of proving that trial counsel provided ineffective assistance of counsel. The
Petitioner‟s timely appeal followed.

                                        II. Analysis

                                Denial of Motion to Recuse

       The Petitioner asserts that the post-conviction court erred in denying his motion to
recuse because “[t]he judicial complaint filed against the trial court judge would lead a
person of ordinary prudence to have a reasonable basis for questioning the judge‟s
impartiality.” The Petitioner further argues that the post-conviction court “inten[ded] to
create an unjust result in this case[]” because this court reversed the trial court‟s summary
dismissal of the Petitioner‟s motions to set aside his guilty pleas and the post-conviction
court‟s summary dismissal of his petition for post-conviction relief. Lastly, the Petitioner
argues that it was “unfair” that the post-conviction court accredited the testimony of trial
counsel and not the Petitioner when “much of [the Petitioner‟s] testimony was
corroborated by trial counsel and [co-defendant Johnson].” The State responds that the
post-conviction court did not abuse its discretion in denying the Petitioner‟s motion to
recuse.

        A trial judge should recuse himself whenever the judge “has any doubt as to his
ability to preside impartially in a criminal case or whenever his impartiality can
reasonably be questioned.” Pannel v. State, 71 S.W.3d 720, 725 (Tenn. Crim. App.
2001) (citing State v. Hines, 919 S.W.2d 573, 578 (Tenn. 1995)). Recusal is appropriate
“when a person of ordinary prudence in the judge‟s position would find a reasonable
basis for questioning the judge‟s impartiality.” Alley v. State, 882 S.W.2d 810, 820
(Tenn. Crim. App. 1994). For a judge to be disqualified from presiding over a case, the
bias or prejudice “must be of a personal character, directed at the litigant, must stem from
an extrajudicial source and result in an opinion on the merits on some basis other than
what the judge learned from . . . participation in the case.” Id. (internal quotation marks
omitted). The judge generally need not recuse him or herself if the bias or perceived bias
is based upon a judicial source, such as the “actual observance of witnesses and evidence
during trial.” Id. However, if the judge‟s bias is “so pervasive that it is sufficient to deny
the litigant a fair trial, it need not be extrajudicial.” Id. Whether to grant a motion to
                                            - 11 -
recuse rests within the discretion of the trial court, and this court will not reverse the trial
judge‟s decision absent an abuse of discretion. Hines, 919 S.W.2d at 578. A trial court
abuses its discretion “only when the trial court has applied an incorrect legal standard, or
has reached a decision which is illogical or unreasonable and causes an injustice to the
party complaining.” State v. Ruiz, 204 S.W.3d 772, 778 (Tenn. 2006) (citing Howell v.
State, 185 S.W.3d 319, 337 (Tenn. 2006)).

                                     Judicial Complaint

        The Petitioner filed a judicial complaint against the post-conviction court, which
alleged that the post-conviction court had violated the Petitioner‟s “[Sixth] Amendment
right to address the correction of manifest injust[ice].” The complaint further alleged that
the post-conviction court had violated the Petitioner‟s “[Fifth] Amendment [right] in an
attempt of a second persecution after . . . [his] co-defendants[‟] admission[s] of guilt that
protect[ed] [him] from double jeopardy[]” and that the Petitioner was wrongly
imprisoned “against [his] liberty in exchange for a guilty plea . . . .” On October 21,
2011, the disciplinary counsel of the Tennessee Court of the Judiciary summarily
dismissed the Petitioner‟s complaint against the post-conviction court.

       The Petitioner‟s judicial complaint, which was filed several years before the
current petition for post-conviction relief, does not establish that the post-conviction court
was subjectively or objectively biased against the Petitioner. The post-conviction court
did not abuse its discretion in denying the Petitioner‟s motion to recuse on this ground.
See State v. Parton, 817 S.W.2d 28, 29-30 (Tenn. Crim. App. 1991) (holding that the trial
court did not abuse its discretion in denying a motion to recuse that was based on the
defendant‟s previously filed complaint against the trial court in the Tennessee Court of
the Judiciary).

          Reversals of post-conviction court’s summary dismissals on appeal

        In Valentine I, this court reversed the trial court‟s summary dismissal of the
Petitioner‟s motions to set aside his guilty pleas. 2012 WL 3263117, at *2. In Valentine
III, this court reversed the post-conviction court‟s summary dismissal of the petition for
post-conviction relief. 2015 WL 274181, at *7. However, “[t]his court‟s rulings on, and
comments concerning, various actions taken by the trial judge in the [Petitioner‟s] prior
case are not extrajudicial in nature. They are part and parcel of the legal process and
constitute an inherent component of the litigation concerning the [Petitioner‟s] prior
case.” State v. David W. Gaddis, No. E2011-00003-CCA-R3-CD, 2012 WL 2370636, at
*10 (Tenn. Crim. App. June 25, 2012), no perm. app. filed.



                                             - 12 -
        Additionally, in its order denying the Petitioner‟s motion to recuse, the post-
conviction court found that “there [was] nothing in the record at this particular time that
would cause [the post-conviction court] to have any apprehension about [its] ability to
preside fairly and impartially in this particular matter proceeding on a post-conviction
relief [petition].” Further, the post-conviction court found that “[t]here [was] nothing [in]
the record that shows overbearingness or harshness or bias or unfairness . . . .” The
Petitioner has failed to establish that this court‟s reversals of the post-conviction court‟s
decisions created a bias against him that was so “so pervasive that it [was] sufficient to
deny the litigant a fair trial[.]” See Alley, 882 S.W.2d at 820. The post-conviction court
did not abuse its discretion in denying the Petitioner‟s motion to recuse on this ground.

                       Post-conviction court’s credibility findings

       In its order denying the Petitioner‟s motions to set aside his guilty pleas, the trial
court found that trial counsel‟s testimony was credible, but it found that the testimony of
the Petitioner and co-defendant Johnson was not credible. Similarly, in its order denying
post-conviction relief to the Petitioner, the post-conviction court found that trial counsel‟s
testimony at the post-conviction hearing was credible, but it found that the Petitioner‟s
testimony was not. “Adverse rulings by a trial court are not usually sufficient grounds to
establish bias.” Id. at 821. “Rulings of a trial judge, even if erroneous, numerous and
continuous, do not, without more, justify disqualification.” Id. at 821-22. As noted
above, the post-conviction court concluded that it was not subjectively biased against the
Petitioner and that “[t]here [was] nothing on the record that shows overbearingness or
harshness or bias or unfairness,” and the record supports this conclusion. The post-
conviction court did not abuse its discretion in denying the Petitioner‟s motion to recuse
on this ground.

                           Post-Conviction Standard of Review

        In order to prevail on a petition for post-conviction relief, a petitioner must prove
all factual allegations by clear and convincing evidence. Jaco v. State, 120 S.W.3d 828,
830 (Tenn. 2003). Post-conviction relief cases often present mixed questions of law and
fact. See Fields v. State, 40 S.W.3d 450, 458 (Tenn. 2001). Appellate courts are bound
by the post-conviction court‟s factual findings unless the evidence preponderates against
such findings. Kendrick v. State, 454 S.W.3d 450, 457 (Tenn. 2015). When reviewing
the post-conviction court‟s factual findings, this court does not reweigh the evidence or
substitute its own inferences for those drawn by the post-conviction court. Id.; Fields, 40
S.W.3d at 456 (citing Henley v. State, 960 S.W.2d 572, 578 (Tenn. 1997)). Additionally,
“questions concerning the credibility of the witnesses, the weight and value to be given
their testimony, and the factual issues raised by the evidence are to be resolved by the
[post-conviction court].” Fields, 40 S.W.3d at 456 (citing Henley, 960 S.W.2d at 579);
                                            - 13 -
see also Kendrick, 454 S.W.3d at 457. The post-conviction court‟s conclusions of law
and application of the law to factual findings are reviewed de novo with no presumption
of correctness. Kendrick, 454 S.W.3d at 457.

                             Ineffective Assistance of Counsel

        The Petitioner argues that the post-conviction court erred in concluding that he had
failed to establish by clear and convincing evidence that trial counsel‟s performance was
deficient and that he was prejudiced by trial counsel‟s deficient performance.

        The Petitioner contends that trial counsel‟s performance was deficient because: (1)
trial counsel arranged a meeting between the Petitioner and co-defendant Johnson and
allowed the Petitioner and co-defendant Johnson to kiss; (2) “trial counsel told [the
Petitioner] he would be convicted by an all-white jury if he went to trial”; (3) “trial
counsel demanded [the Petitioner‟s] signature on an offer rejection form”; and (4) “trial
counsel became belligerent when [the Petitioner] refused the offer.” The Petitioner
contends that he would have proceeded to trial absent trial counsel‟s deficient
performance.

         The right to effective assistance of counsel is safeguarded by the Constitutions of
both the United States and the State of Tennessee. U.S. Const. amend. VI; Tenn. Const.
art. I, § 9. In order to receive post-conviction relief for ineffective assistance of counsel,
a petitioner must prove: (1) that counsel‟s performance was deficient; and (2) that the
deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);
see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997) (stating that the same
standard for ineffective assistance of counsel applies in both federal and Tennessee
cases). Both factors must be proven in order for the court to grant post-conviction relief.
Strickland, 466 U.S. at 687; Henley, 960 S.W.2d at 580; Goad v. State, 938 S.W.2d 363,
370 (Tenn. 1996). Accordingly, if we determine that either factor is not satisfied, there is
no need to consider the other factor. Finch v. State, 226 S.W.3d 307, 316 (Tenn. 2007)
(citing Carpenter v. State, 126 S.W.3d 879, 886 (Tenn. 2004)). Additionally, review of
counsel‟s performance “requires that every effort be made to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel‟s challenged conduct,
and to evaluate the conduct from counsel‟s perspective at the time.” Strickland, 466 U.S.
at 689; see also Henley, 960 S.W.2d at 579. We will not second-guess a reasonable trial
strategy, and we will not grant relief based on a sound, yet ultimately unsuccessful,
tactical decision. Granderson v. State, 197 S.W.3d 782, 790 (Tenn. Crim. App. 2006).

        As to the first prong of the Strickland analysis, “counsel‟s performance is effective
if the advice given or the services rendered are within the range of competence demanded
of attorneys in criminal cases.” Henley, 960 S.W.2d at 579 (citing Baxter v. Rose, 523
                                            - 14 -
S.W.2d 930, 936 (Tenn. 1975)); see also Goad, 938 S.W.2d at 369. In order to prove that
counsel was deficient, the petitioner must demonstrate “that counsel‟s acts or omissions
were so serious as to fall below an objective standard of reasonableness under prevailing
professional norms.” Goad, 938 S.W.2d at 369 (citing Strickland, 466 U.S. at 688); see
also Baxter, 523 S.W.2d at 936.

        Even if counsel‟s performance is deficient, the deficiency must have resulted in
prejudice to the defense. Goad, 938 S.W.2d at 370. Therefore, under the second prong
of the Strickland analysis, the petitioner “must show that there is a reasonable probability
that, but for counsel‟s unprofessional errors, the result of the proceeding would have been
different. A reasonable probability is a probability sufficient to undermine confidence in
the outcome.” Id. (quoting Strickland, 466 U.S. at 694) (internal quotation marks
omitted).

        A substantially similar two-prong standard applies when the petitioner challenges
counsel‟s performance in the context of a guilty plea. Hill v. Lockhart, 474 U.S.52, 58
(1985); Don Allen Rodgers v. State, No. W2011-00632-CCA-R3-PC, 2012 WL 1478764,
at *4 (Tenn. Crim. App. Apr. 26, 2012). First, the petitioner must show that his counsel‟s
performance fell below the objective standards of reasonableness and professional norms.
See Hill, 474 U.S. at 58. Second, “in order to satisfy the „prejudice‟ requirement, the
[petitioner] must show that there is a reasonable probability that, but for counsel‟s errors,
he would have not have pleaded guilty and would have insisted on going to trial.” Id. at
59.

   Trial counsel allowed the Petitioner to have physical contact with co-defendant
                           Johnson during their meetings

        The Petitioner argues that trial counsel‟s performance was deficient because he
allowed the Petitioner to have physical contact with co-defendant Johnson during their
meetings before entering his guilty plea. The Petitioner asserts that trial counsel knew
that he had not seen co-defendant Johnson in almost a year, that he was in an emotional
state, and that trial counsel arranged the meeting and kisses to convince him to plead
guilty.

       At the hearing on the motions to set aside guilty pleas and the post-conviction
hearing, trial counsel testified that he did not remember whether it was his or the
Petitioner‟s idea to have the Petitioner meet with co-defendant Johnson before the
Petitioner‟s guilty plea submission hearing. Additionally, trial counsel stated at the
hearing on the motions to set aside the guilty pleas that he did not remember any kisses
between the Petitioner and co-defendant Johnson. In its denial of the Petitioner‟s motions
to set aside his guilty pleas, the trial court found that trial counsel‟s testimony was
                                           - 15 -
credible and that the Petitioner and co-defendant Johnson‟s testimony that they kissed in
the jail was “incredible and unbelievable.” The trial court‟s credibility findings in its
order denying the Petitioner‟s motions to set aside his guilty plea are given the same
weight as the post-conviction court‟s credibility findings. The post-conviction court
admitted the transcript of the hearing on the Petitioner‟s motions to set aside his guilty
pleas as evidence at the post-conviction hearing. The post-conviction court credited the
testimony of trial counsel and we cannot reweigh the evidence or “substitute [our] own
inferences for those drawn by the post-conviction court.” See Fields, 40 S.W.3d at 456.
The Petitioner is not entitled to relief on this ground.

   Trial counsel informed the Petitioner that he would receive an “all-white jury”

        The Petitioner alleges that trial counsel‟s performance was deficient because he
informed the Petitioner that, if he proceeded to trial, he would receive an “all-white
jury[.]” Trial counsel did not testify regarding this allegation at the post-conviction
hearing, and the post-conviction court did not make specific factual findings regarding
this allegation. However, at the hearing on the motions to set aside guilty pleas, trial
counsel denied telling the Petitioner that he would receive an “all-white jury” if he
proceeded to trial, and the trial court accredited trial counsel‟s testimony. Further, the
trial court found that the Petitioner‟s testimony that trial counsel informed him that he
would receive an all-white jury and to be “discredited” and “unbelievable.” The
transcript of the hearing on the motions to set aside guilty pleas was admitted as an
exhibit at the Petitioner‟s post-conviction hearing. The post-conviction court credited the
testimony of trial counsel and we cannot reweigh the evidence or “substitute [our] own
inferences for those drawn by the post-conviction court.” See id. The Petitioner is not
entitled to relief on this ground.

 Trial counsel showed the Petitioner an offer-rejection letter and was “belligerent”
                    when the Petitioner rejected the plea offer

       The Petitioner asserts that trial counsel‟s performance was deficient because on
the morning of his guilty plea submission hearing, after he initially rejected the State‟s
plea offer, trial counsel showed him a letter that trial counsel was going to send to the
Tennessee Board of Professional Responsibility. The letter allegedly said that trial
counsel had represented the Petitioner to the best of his ability in obtaining the plea offer.
The Petitioner further alleges that trial counsel‟s performance was deficient because he
became “belligerent” after the Petitioner initially rejected the State‟s plea offer.
However, these grounds of deficient performance were not alleged in the petition for
post-conviction relief, and consequently, the post-conviction court did not set out
conclusions of law regarding these grounds. Additionally, the letter was not admitted
into evidence at the hearing on the Petitioner‟s motions to set aside his guilty pleas or at
                                            - 16 -
the post-conviction hearing. We conclude that these grounds are waived. See, e.g.,
Cauthern v. State, 145 S.W.3d 571, 599 (Tenn. 2004) (“[A]n issue raised for the first time
on appeal is waived.”).

       Because the Petitioner has failed to establish that trial counsel‟s performance was
deficient, we need not address whether the Petitioner was prejudiced. See Finch, 226
S.W.3d at 316. The post-conviction court properly concluded that the Petitioner received
effective assistance of counsel.

                        Unknowing and Involuntary Guilty Pleas

       Additionally, the Petitioner asserts that because trial counsel‟s performance was
deficient, he unknowingly and involuntarily entered his guilty pleas. However, the issue
of whether the Petitioner‟s pleas were knowing and voluntary has been previously
determined by this court in Valentine II. See 2013 WL 4068607, at * 14. In Valentine II,
we specifically concluded:

       [The Petitioner]‟s plea colloquy shows that he entered his best interest pleas
       voluntarily, that he was pleased with trial counsel‟s representation, and that
       he understood the terms of the plea agreement and the rights he was
       waiving by entering his pleas. We conclude the transcript of the plea
       submission hearing is devoid of evidence that trial counsel coerced [the
       Petitioner] . . . into entering his best interest pleas. We also conclude that
       [the Petitioner] failed [to] show at the evidentiary hearing that his plea
       should be withdrawn to correct manifest injustice.

Id. at *13. The Petitioner‟s allegation that his guilty pleas were unknowing and
involuntary was previously determined on direct appeal and therefore may not be grounds
for post-conviction relief. See Tenn. Code Ann. § 40-30-106(h). To the extent that the
Petitioner is attempting to relitigate the issues regarding the voluntariness of his guilty
pleas that were raised and rejected by this court in Valentine II, the post-conviction court
correctly dismissed the claims. The Petitioner is not entitled to relief.

                                     III. Conclusion

       For the aforementioned reasons, the judgment of the post-conviction court is
affirmed.

                                              ____________________________________
                                              ROBERT L. HOLLOWAY, JR., JUDGE

                                           - 17 -